 


113 HR 2916 IH: Domestic Energy Production Protection Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2916 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Shuster (for himself, Mr. Terry, Mrs. Capito, Mr. Murphy of Pennsylvania, Mr. Rothfus, Mr. Stivers, Mr. Rogers of Kentucky, Mr. Latta, Mr. Dent, Mr. Rokita, Mr. Bucshon, Mrs. Blackburn, Mr. Radel, Mr. Barletta, Mr. Marino, Mr. Gerlach, Mr. Young of Alaska, Mr. Johnson of Ohio, Mr. Hunter, Mr. Issa, Mr. Rahall, Mr. Mullin, Mr. McKinley, Mr. Turner, Mr. Amodei, Mr. Perry, Mr. Tiberi, Mr. Joyce, Mr. Cuellar, Mr. Denham, Mr. Nunes, Mr. Reed, Mr. Whitfield, Mr. Simpson, and Mr. Mica) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require congressional review of certain rules promulgated by the Environmental Protection Agency. 
 
 
1.Short titleThis Act may be cited as the Domestic Energy Production Protection Act of 2013.  
2.Requirement for congressional review of certain Environmental Protection Agency rules 
(a)In generalBefore a final rule or guidance is issued by the Environmental Protection Agency under the Clean Air Act (42 U.S.C. 7401 et seq.) that may reduce the level of energy output in a specified sector may take effect, the Administrator of the Environmental Protection Agency shall submit a copy of the proposed rule or guidance to the Office of Information and Regulatory Affairs (in this Act referred to as OIRA) for analysis. 
(b)OIRA analysisNot later than 90 days after receiving the proposed rule or guidance from the Administrator of the Environmental Protection Agency, the Administrator of OIRA shall conduct an analysis to determine if such rule or guidance, individually or when combined with another final rule or guidance issued by the Environmental Protection Agency, will reduce the level of energy output in a specified sector below the level of the prior calendar year. Such analysis shall include the potential impact of the rule or guidance on energy output in a specified sector and any potential job losses over a period of 10 years. 
3.Process for approval of Congress 
(a)Report to Congress from OIRAIf the Administrator of OIRA determines that a proposed rule or guidance reduces the level of energy output under section 2(b), the Administrator shall, not later than 90 days after making the determination, submit a report to Congress that includes— 
(1)a copy of the rule or guidance; 
(2)the proposed effective date of the rule or guidance; and 
(3)the analysis conducted under section 2(b). 
(b)Congressional actionNo rule or guidance that is the subject of a report submitted pursuant to subsection (a) shall take effect unless Congress enacts a joint resolution approving such rule or guidance.  
(c)Joint resolution definedFor purposes of this section, the term joint resolution means only a joint resolution addressing a rule or guidance that is the subject of a report submitted pursuant to subsection (a) that— 
(1)bears no preamble; 
(2)bears the following title: Approving the ____ submitted in the report from the Office of Information and Regulatory Affairs on ____ relating to ____ with— 
(A)the first blank filled with rule or guidance; 
(B)the second blank filled with the date of the report submitted pursuant to subsection (a); and 
(C)the third blank filled as appropriate; 
(3)includes after its resolving clause only the following: That Congress approves the ____ submitted in the report from the Office of Information and Regulatory Affairs on ____ relating to ____, with— 
(A)the first blank filled with rule or guidance; 
(B)the second blank filled with the date of the report submitted pursuant to subsection (a); and 
(C)the third blank filled as appropriate; and 
(4)is introduced pursuant to subsection (d).  
(d)IntroductionAfter a House of Congress receives a report submitted pursuant to subsection (a), the majority leader of that House (or his or her respective designee) shall introduce (by request, if appropriate) a joint resolution described in subsection (c) within 3 session days or legislative days, as applicable.  
(e)Rules of the Senate and House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (c) and superseding other rules only where explicitly so; and  
(2)with full recognition of the Constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.  
4.Applicability to existing lawChapter 8 of title 5, United States Code, is amended by adding at the end the following new section: 
 
809.Exemption for certain Clean Air Act rules.Nothing in this chapter shall apply to rules promulgated by the Environmental Protection Agency pursuant to the Domestic Energy Production Act of 2013, unless such rule is not subject to the process described in section 3 of such Act.. 
5.DefinitionsIn this Act: 
(1)RuleThe term rule has the meaning given to such term in section 551 of title 5, United States Code. 
(2)Energy outputThe term energy output means the level of production for a year, measured in quadrillion Btu, as calculated and included in table A1 of the document entitled Annual Energy Outlook 2013: With Projections to 2040, published by the United States Energy Information Administration in April 2013. 
(3)Specified sectorThe term specified sector means one of the nine sectors of energy production listed in table A1 of the document entitled Annual Energy Outlook 2013: With Projections to 2040, published by the United States Energy Information Administration in April 2013.  
 
